CRIST, Judge.
Marriage dissolution proceeding wherein trial court awarded custody of parties four year old daughter to husband, the family residence to husband and denied maintenance to wife.
The parties were married on December 13, 1973. Their daughter, Kimberly, was born on September 26,1974. Husband petitioned for dissolution. The marriage was dissolved February 7, 1979.
Our reading of the transcript persuades us that the trial court properly considered those factors relating to child custody enumerated in § 452.375, RSMo.1978. It did not abuse its discretion in awarding custody to husband. In re Marriage of Chilton, 576 S.W.2d 584, 585 (Mo.App.1979). There was substantial evidence to support the award of the family residence to husband § 452.-3301.(3), RSMo.1978. In re Marriage of Vanet, 544 S.W.2d 236, 240[3] (Mo.App.1976). Wife was not entitled to maintenance. Section 452.335, RSMo.1978. In re Marriage of Barr, 579 S.W.2d 833, 835[3] (Mo.App.1979).
The judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence and no error of law appears. Murphy v. Carron; 536 S.W.2d 30 (Mo. banc 1976). An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
DOWD, P. J., and REINHARD, J., concur.